                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

In Re:                               )
                                     )
APPLICATION OF MEDYTOX, INC. FOR AN )                       No. 1:18-mc-00046-TWP-DLP
ORDER PURSUANT TO 28 U.S.C. SECTION  )
1782 TO CONDUCT DISCOVERY FOR USE IN )
A FOREIGN PROCEEDING                 )
                                     )

                 ORDER ADOPTING REPORT AND RECOMMENDATION
         The Magistrate Judge submitted her Report and Recommendation on Application for

Assistance in Foreign Litigation. The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation. Medytox’s Application for an Order Pursuant to 28 U.S.C. § 1782 Granting

Leave to Obtain Discovery for Use in a Foreign Proceeding is GRANTED.

         IT IS SO ORDERED.

         Date:   8/5/2019




Distribution:

Nowell D. Bamberger
CLEARY GOTTLIEB STEEN & HAMILTON LLP
nbamberger@cgsh.com

Arminda B. Bepko
CLEARY GOTTLIEB STEEN & HAMILTON LLP
abepko@cgsh.com

Tracy Nicole Betz
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
tbetz@taftlaw.com
Anne L. Cowgur
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
acowgur@taftlaw.com

Libby Yin Goodknight
KRIEG DEVAULT LLP (Indianapolis)
lgoodknight@kdlegal.com

Russell Menyhart
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
rmenyhart@taftlaw.com

Marc T. Quigley
KRIEG DEVAULT LLP (Carmel)
mquigley@kdlegal.com

Matthew C. Solomon
CLEARY GOTTLIEB STEEN & HAMILTON LLP
msolomon@cgsh.com
